Citation Nr: 0530723	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  97-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for the residuals of a 
right bunionectomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for the residuals of a 
left bunionectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

In May 1999, the RO denied ratings in excess of 10 and 10 
percent, respectively, for residuals of right and left 
bunionectomies.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board or BVA).

In April 2002, the Board ordered internal development of the 
veteran's bunionectomy claims.  In May 2003, however, the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulation that had permitted the Board to 
obtain and review new evidence without obtaining a waiver 
from the appellant.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, in October 2003, the Board remanded the claims 
to the RO.  The RO took further action on the claims, and the 
claims were returned to the Board in August 2005.  They are 
now ripe for appellate consideration.

This case previously involved another issue under the same 
BVA docket number; namely, entitlement to service connection 
for post-traumatic stress disorder (PTSD).  However, the RO 
has since granted service connection for that disorder.  As a 
result, that issue is no longer on appeal.

By decisions in April and August 2004, the RO denied service 
connection for diabetes mellitus and assigned an initial 30 
percent evaluation for PTSD.  The veteran submitted a notice 
of disagreement with respect to each of those decisions, and 
the RO issued him a statement of the case (SOC) in August 
2005.  However, the record now before the Board does not 
contain a substantive appeal filed after the issuance of the 
SOC.  Consequently, the Board will not address those issues 
at this time.  38 U.S.C.A. §§ 7105, 7108 (West 2002).

In an October 1999 decision, the Board noted that the veteran 
had raised issues pertaining to his entitlement to service 
connection for pes planus, a right knee disorder, a bilateral 
ankle disorder, and removal of a toenail from his left foot.  
The Board noted that the claims had not yet been adjudicated, 
and referred them to the RO for appropriate action.  Thus 
far, it does not appear from the record that the RO has taken 
any action on those claims.  Consequently, the claims are 
again referred to the RO.


FINDINGS OF FACT

1.  The veteran's residuals of right and left bunionectomies 
do not require hospitalization, do not markedly interfere 
with the veteran's employment, and do not present an 
exceptional or unusual disability picture.

2.  The veteran has not been service connected for any 
disability of the feet and/or ankles other than residuals of 
bunionectomies.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a right bunionectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Code 5280 (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a left bunionectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic 
Code 5280 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Veteran's Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

In assessing a claim for an increased rating, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Service connection was granted for postoperative 
bunionectomies of the right and left foot in August 1973, and 
noncompensable ratings were assigned.  These ratings remained 
in effect until the Board, in June 1977, granted separate 10 
percent ratings for each bunionectomy.  The RO assigned an 
effective date in January 1976 for the 10 percent ratings, 
which have remained in effect to the present.

Residuals of bunionectomy are rated as hallux valgus, 
unilateral, under the criteria set forth in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2004).  A 10 percent rating is 
warranted if the condition is severe and disabling to a 
degree equivalent to amputation of the great toe, or if it 
has been operated on with resection of the metatarsal head.

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for higher 
ratings for residuals of right and left bunionectomies.  The 
report of his most recent VA examination, conducted in July 
2004, indicates that his hallux valgus condition is 
essentially asymptomatic.  Nevertheless, because his current 
10 percent ratings have been in effect since January 1976, 
they are protected by law.  38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2004).  As for his entitlement to a 
still higher rating, the Board notes only that the 10 percent 
ratings currently in effect for each foot are the maximum 
ratings provided for under the rating schedule.  Accordingly, 
there is no basis for the assignment of a higher schedular 
rating.

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
repeatedly hospitalized for problems related to his 
bunionectomies, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.

The Board acknowledges that the veteran has complained of 
painful arches and ankles on several occasions during the 
course of this appeal.  Notably, however, the only disability 
for which he is presently service connected is residuals of 
bunionectomies.  Accordingly, in assessing his current 
disability, the Board cannot take into consideration any 
impairment occasioned by conditions such as pes planus or 
disability of the ankles.  As noted previously, however, 
claims for service connection for those disabilities are 
being referred to the RO for adjudication.  See Introduction, 
supra.  If service connection is granted for any of those, or 
other, disorders, the veteran at that time will have an 
opportunity to challenge any resulting evaluations he deems 
to be inadequate.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claims, and of 
his and VA's respective duties for obtaining evidence.  In 
addition, the letter asked that he let the AOJ know if there 
was any other evidence or information that he thought would 
support his claim; notified him that it was ultimately his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency; and requested that he indicate on an 
attached form whether he had any additional relevant evidence 
to submit.  In so doing, the letter essentially put him on 
notice that that he should submit any evidence in his 
possession that pertained to his claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  In the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided when the VCAA was enacted.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in failing to provide such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of VCAA notice was harmless error.  Although the 
above-referenced notice letter was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined in 
connection with this appeal, records of his VA treatment have 
been obtained, and he has not identified any other evidence 
that needs to be procured.  No further development action is 
required.


ORDER

A rating in excess of 10 percent for residuals of a right 
bunionectomy is denied.

A rating in excess of 10 percent for residuals of a left 
bunionectomy is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


